Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Demarest (US 4,634,461), Argent (US 5,588,978), Ishikawa (US 2013/0239618) and Shock (US 2014/0090421).
Although Demarest teaches adding an oxidizing agent separately from the match materials, Demarest does not teach or suggest introducing a refining agent into unrefined glass at a location between outside the melting chamber and an end of the refining section.
Although Argent teaches adding a coloring agent into molten glass, Argent does not teach or suggest introducing a refining agent into unrefined glass.
Although Ishikawa teaches adding a refining agent into molten glass at a location between outside the melting chamber and an end of the refining section; Ishikawa teaches that the refining agent is added into molten glass that has undergone some refining and Ishikawa teaches that the refining section comprises the back end of the treatment chamber and therefore does not teach or suggest a refining section comprising up to the first 50% of a length of the treatment chamber. Regarding claim 18, Ishikawa teaches that the colorant is added with the refining agent and therefore does not teach or suggest introducing a colorant material into the refined glass from the refining section.
Although Shock teaches adding additives into a molten glass; Shock teaches that the additives are added in the melting chamber and does not teach or suggest introducing a refining agent into unrefined glass at a location between outside the melting chamber and an end of the refining section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741